Citation Nr: 0121149	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  00-00 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a stomach 
condition.

2.  Entitlement to an increased disability rating for 
residuals of compression fracture, thoracic spine, T-8, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


REMAND

The appellant had active military service from August 1953 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  An October 1999 rating decision, in pertinent 
part, denied service connection for a stomach condition 
(status post gastrectomy), claimed as a result of exposure to 
ionizing radiation.  An August 2000 rating decision granted 
service connection for residuals of a compression fracture at 
T-8, with assignment of a 20 percent rating.  In April 2001, 
a hearing was held before the undersigned.

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA for the reasons discussed below.  
Therefore, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that treatment records exist that have not been 
obtained.  The veteran submitted letters from Vance Gardner, 
M.D., Bruce Tagle, M.D., and J. Stephen Wikle, M.D.  It 
appears that these physicians have treated him for his 
stomach and back conditions.  No requests were made for 
treatment records from these physicians.  Because this appeal 
is from the initial rating assigned to a disability upon 
awarding service connection, consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Since this claim 
is on appeal from the initial rating assigned from 1998, all 
evidence from 1998 to the present must be considered in 
determining the appropriate rating, including in "staged 
ratings" for the veteran's back condition.

The VCAA requires that a medical examination be conducted 
when necessary to make a decision on the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  In this case, such an 
examination is needed.  Although private physicians have 
rendered medical opinions as to the etiology of the veteran's 
stomach condition, there is no indication that those opinions 
were based upon review of pertinent medical evidence.  In 
particular, the claims file contains no evidence that he was 
exposed to radiation during service, yet these opinions are 
based on the conclusion that he was.  Moreover, Dr. Gardner, 
in particular, is an orthopedic surgeon, yet he rendered an 
opinion as to the etiology of an unnamed gastrointestinal 
illness by merely stating it was "service-connected."  For 
these reasons, it is necessary that a medical professional 
review the claims file, including the service medical 
records, and provide an opinion as to the exact nature and 
etiology of the stomach disorder.  

Also, VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  The veteran underwent a thorough VA examination 
in June 2000.  However, it is necessary to provide him 
another VA examination to evaluate the current severity of 
his service-connected back condition since he testified that 
this condition has worsened since his last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

It must be noted that the veteran is claiming service 
connection for the underlying stomach condition that led to 
the gastrectomy.  However, he is not clear what that 
underlying condition was and has testified that no records 
are available from physicians that saw him after service or 
from the surgery.  Since he has stated the records are 
unavailable, VA will make no requests for these records.  He 
is hereby advised that if he does obtain any of these 
records, he should submit them to the RO since they are 
important to his claim.

The RO stated that no attempt would be made to verify the 
veteran's claim that he was exposed to radiation during 
service because the claimed disability is not listed in VA 
regulations as a presumptive disease.  While it does not 
appear that the veteran has one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e) which would allow 
consideration of his claim on a presumptive basis, the 
veteran is not precluded from establishing direct service 
connection with proof of actual direct causation (proof that 
exposure during service caused the disease that appeared 
years later).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Therefore, service connection can be granted for a 
disability not listed in the presumptive regulations if the 
medical evidence establishes that the claimed disability 
resulted from exposure to radiation and there is competent 
evidence of exposure to radiation during service.  If, and 
only if, the VA examiner is able to render a favorable 
opinion in this case based on a reasonable medical certainty, 
then the RO should attempt to document the amount of 
radiation the veteran was exposed to during service.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if 
maintained, and other records which may 
contain information pertaining to his 
radiation dose in service.  Copies of all 
requests for such records, responses to 
the requests, and all records obtained 
should be associated with the claims 
folder.

2.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include Drs. Gardner, Tagle, 
and Wikle) who have treated him for his 
back and/or stomach conditions since 1998.  
He should provide the appropriate releases 
so that the RO can request such records, 
and the authorizations for release of 
information must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

3.  After obtaining the veteran's 
treatment records, schedule him for a VA 
examination with a gastrointestinal 
specialist.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand. 

All necessary tests should be conducted 
to determine the nature and etiology of 
the veteran's stomach disorder.  The 
examiner should elicit a detailed 
medical history from the veteran, 
particularly the circumstances, 
symptoms, etc., surrounding the 
gastrectomy.  The examiner must review 
the claims file, with particular 
attention to the letters from Dr. 
Gardner and Dr. Wikle. 

After reviewing the record, the examiner 
should determine whether it is possible 
to reach any conclusions as to the 
etiology of the veteran's stomach 
disorder to any degree of medical 
certainty.  If so, then the examiner 
should render opinions as to:

? What underlying disease or injury led 
to the stomach surgery in the early 
1980s?

? What is the current diagnosis?

? Is it at least as likely as not that 
the veteran's stomach disorder is 
related to any in-service disease or 
injury, to include the allegations 
that he was exposed to radiation? 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
The examiner must also discuss the 
opinions shown in the veteran's 
treatment records and letters from 
private physicians (i.e., "service 
connected").  If further testing or 
examination by other specialists is 
needed to evaluate the veteran's stomach 
condition, it should be done.

4.  After obtaining the veteran's 
treatment records, schedule him for a VA 
examination to evaluate his back 
condition.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand. 

Any necessary tests or studies should 
also be conducted to ascertain the 
severity of the service-connected back 
condition.  The examination should 
include range of motion testing, and all 
ranges of motion should be reported in 
degrees.  Any necessary tests should be 
conducted to determine whether the 
veteran has any neurological deficits as 
a result of his back disorder.  

All functional limitations resulting from 
the service-connected back disorder are 
to be identified, including whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  If there 
is no limitation of motion or function, 
or no objective indications of pain, such 
facts must be noted in the report.  The 
examiner should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiner should discuss the effect the 
veteran's back disorder has upon his 
daily activities.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

5.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  If, and only if, the VA examiner is 
able to render a favorable opinion to a 
degree of medical certainty, then the RO 
should contact the appropriate 
organization(s) for preparation of a dose 
estimate, to the extent feasible. 

7.  If, and only if, it is determined 
that the veteran was exposed to ionizing 
radiation as claimed, the issue should be 
referred to the VA Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by 38 C.F.R. § 3.311(b)(1).  See 
Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).

8.  Thereafter, readjudicate these 
claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  When readjudicating these 
claims, the RO should:  

(a) review the evidence of record at the 
time of the 2000 rating decision that 
was considered in assigning the 
original disability rating for the 
veteran's back condition, then 
consider all the evidence of record to 
determine whether the facts show that 
he was entitled to a higher disability 
rating for this condition at any 
period of time since his original 
claim.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); and 

(b) consider whether service connection 
can be established for a stomach 
condition on a direct basis with proof 
of actual direct causation.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

9.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  
Allow an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no action until he is so informed.  
However, he does have the right to submit additional evidence 
and argument on the matters that the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn from this 
action regarding the final disposition of these claims.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




